Citation Nr: 9924147	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 1, 1988, 
for service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
February 1969.  He died November [redacted], 1983.  The 
appellant is the deceased veteran's son.  

This appeal arises from an August 1996 rating decision which 
granted service connection for the cause of the veteran's 
death and awarded benefits for his son.  He was notified that 
he would receive retroactive benefits from March 1, 1988, the 
first of the month following the date of his February 1988 
claim and ending December 31, 1991, the end of the month 
following the last day of school which was December 17, 1991.  
The appellant filed a notice of disagreement to the effective 
date and indicated that he believed that benefits should have 
begun in November 1983, the date of the veteran's death.  The 
current appeal ensued.  

The appellant continues to raise the issue of retroactive 
benefits for Restored Entitlement Program for Survivors 
(REPS).  That issue is not before the Board and is not 
inextricably intertwined with the issue now on appeal.  The 
REPS issue is referred to the RO for any action deemed 
appropriate.  


FINDINGS OF FACT

1.  By rating decision of February 1984, service connection 
was denied for the cause of the veteran's death.  A confirmed 
rating decision was issued in July 1984.  The appellant's 
grandfather was notified of the denial and of his appellate 
rights by letter from the RO in July 1984.  He did not 
appeal.  

2.  An Application for Death Pension for a Surviving Child 
was filed on behalf of the appellant in February 1988.  It 
was specifically indicated on the application that it was not 
claimed that the cause of death was due to service.  

3.  The appellant was informed by letter from the RO in 
July 1989 that his income exceeded the income limitation for 
a child and that pension was denied.  He was notified of the 
denial and of his appellant rights and an appeal was not 
perfected.  

4.  In June 1996, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC).  He specifically 
indicated that he was claiming that the veteran's death was 
due to service.  

5.  By rating decision of August 1996, service connection was 
granted for the cause of the veteran's death.  


CONCLUSION OF LAW

An effective date prior to March 1, 1988, for the grant of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.114(a), 3.400(p) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative assert, in essence, that 
an effective date earlier than March 1, 1988, should be 
awarded for service connection for the cause of the veteran's 
death.  He believes that although the claim for service 
connection for the cause of death was granted based upon 
liberalizing legislation, the award should be retroactive to 
the date of the veteran's death.  

In December 1983, the veteran's mother (grandmother of the 
appellant) filed a claim for service connection for the cause 
of the veteran's death.  By rating decision of February 1984, 
service connection for the cause of the veteran's death was 
denied.  The rating decision indicated that there was no 
information in the claims folder to show any relationship 
between the veteran's period of active duty and the cause of 
his death.  

In June 1984, the RO received a letter from the veteran's 
father (grandfather of the appellant) requesting 
consideration for a determination to be made for service 
connection for the cause of the veteran's death.  He 
maintained that the veteran's death was due to exposure to 
defoliants while serving in Vietnam.  By rating decision of 
July 1984, denial of service connection for the cause of the 
veteran's death was confirmed.  The rating decision indicated 
that the veteran's service medical records were negative for 
Agent Orange exposure and there was no etiological 
relationship shown between Agent Orange and cancer.  The 
veteran's father was notified of the denial of service 
connection for the cause of the veteran's death in a 
July 1984 letter from the RO.  He was notified of his 
appellate rights and no notice of disagreement (NOD) was 
filed within one year of the July 1984 notification of the 
denial of service connection for the cause of the veteran's 
death.  

In February 1988, the veteran's mother (grandmother of the 
appellant) filed a claim on behalf of the appellant.  An 
Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse or Child was submitted, 
indicating, in pertinent part, that it was not claimed that 
the cause of the veteran's death was due to service.  
Further, the answer "no" was marked on the application when 
asked if the child had filed a claim previously with the 
Veterans Administration.  She related that she and her 
husband had custody of the appellant and that he had hopes of 
continuing his schooling after he became 18 in August 1988.  
A Request for School Approval (VAF 21-674) was completed by 
the appellant's grandfather and guardian, in July 1988.  The 
RO sent the appellant an Improved Pension Eligibility Report 
(VAF 21-0519) for completion in December 1988.  The form was 
completed and returned to the RO in January 1989.  The 
appellant's grandfather submitted a statement at that time 
indicating that the appellant had been living with his 
grandparents but was now living away at college.  In 
March 1989, another Improved Pension Verification Eligibility 
Report (VAF 21-8919) was completed and returned to the RO on 
behalf of the appellant.  In April 1989, the RO advised the 
appellant that he needed to submit another VAF 21-0519, 
reporting his income and the income of his custodial 
grandparents.  Later that month, the VAF 21-0519 was 
submitted by the appellant's grandfather.  In July 1989, the 
appellant was sent a letter from the RO notifying him that a 
review of the information of record indicated that his income 
exceeded the income limitation for a child and that his claim 
had been denied.  

In June 1996, the appellant filed an application for DIC.  He 
indicated that he was claiming that the veteran's death was 
caused by service.  He submitted his father's death 
certificate, his birth certificate and portions of two 
letters written to his grandmother from his father's 
physicians indicating that his father (the veteran) was 
diagnosed with Hodgkin's disease.  An attached letter from 
the appellant indicated, in pertinent part, that he was 
applying for DIC benefits although he was 25 years of age and 
had completed his undergraduate degree.  He related that he 
may pursue an advanced degree; that he had only recently 
became aware of VA benefits; that his father died at age 
35 from Hodgkin's disease as a result of exposure to Agent 
Orange; and that he was interested in retroactive benefits.  

By rating decision of August 1996, service connection for the 
cause of the veteran's death was granted, as well as 
Eligibility to Dependent's Educational Assistance 
(Chapter 35).  The appellant was notified by letter from the 
RO of the aforementioned rating decision and was asked to 
submit an application for Dependent's Educational Assistance.  
In December 1996, the veteran submitted additional 
information and asked for retroactive payment of benefits.  

In April 1997, the appellant was sent a letter from the RO 
indicating that his claim for DIC benefits was approved from 
March 1, 1988 to December 31, 1991.  Later that month, the 
appellant submitted a letter indicating that he had received 
a benefit that was retroactive to March 1988 but that he 
disagreed with that payment and believed his benefits should 
go back to the date of his father's death.  A Statement of 
the Case (SOC) was issued in June 1997 which indicated that 
benefits were paid retroactive to March 1, 1988 because that 
was the first of the month following the date of claim of 
February 1988 and benefits were stopped January 1, 1992 
because that was the first of the month following the last 
day of school which was December 17, 1991.  

In March 1998, the appellant testified at a personal hearing 
before a hearing officer at the RO.  He asserted that his DIC 
benefits should have been paid from the date of his father's 
death in 1983, since his father and his father's physicians 
believed at that time that his Hodgkin's disease was due to 
herbicide exposure in Vietnam.  He testified that his 
grandfather sent a letter to VA in 1984, within one year of 
the veteran's death, indicating that it was their belief that 
the veteran's death was due to service in Vietnam.  He 
related that the 1984 claim was rejected indicating that 
there was no relationship between Hodgkin's disease and Agent 
Orange.  He stated that he reapplied in March 1988, when he 
was applying to college.  He maintained that he was 
encouraged to reapply in 1996 although he was told that the 
claim may not go anywhere.  He further related that he was 
eventually awarded a retroactive 


benefit, effective March 1, 1988.  He finally testified that 
he believed the retroactive benefit should go back to at 
least 1984, the date of the original letter to VA.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 1991); 
38 C.F.R. § 3.400(q)(ii) (1998).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination for initiating an appeal by filing a 
notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective 


date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.  (1)  If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a  claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  (2)  If a claim is reviewed on the initiative 
of VA more than 1 year after the effective date of the law or 
VA issue, benefits may be  authorized for a period of 1 year 
prior to the date of administrative  determination of 
entitlement.  (3)  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114 (1998).  

On February 3, 1994, VA amended its adjudication regulations 
concerning presumptive service connection for certain 
diseases even though there is no record of the disease during 
service.  This amendment implemented a decision of the 
Secretary of Veterans Affairs under the authority granted by 
the Agent Orange Act of 1991 that there is an association 
between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and, in pertinent 
part, the subsequent development of Hodgkin's disease.  The 
effective date of this amendment is February 3, 1994.

In this case, the veteran's guardians attempted to establish 
service connection for the cause of the veteran's death in 
1984.  The appellant's grandmother sought this benefit in 
February 1984 and another letter was received by VA from the 
appellant's grandfather in June of that same year.  At that 
time, there was nothing in the record to show a relationship 
between the veteran's active duty and the cause of 


his death.  Further, Hodgkin's disease was not established at 
that time as a presumptive disease due to Agent Orange 
exposure.  The appellant's grandparents also did not indicate 
in their letters at that time for whom they were making 
application for benefits.  It was not clear whether they were 
filing an application for benefits for themselves or on 
behalf of the appellant.  In any event, no matter who the 
application for benefits were being filed for, in 1984, there 
was no basis for granting service connection for the cause of 
the veteran's death.  

In 1988, it was clear that the appellant's grandmother was 
filing for benefits on behalf of the appellant.  However, she 
indicated in her application that she was not claiming that 
the veteran's cause of death was due to service.  Her 
application was appropriately determined to be an application 
for pension benefits and based on income criteria, the 
appellant was denied because the family income was in excess 
of income guidelines.  In any event, even if the Board 
accepted the February 1988 application as a claim for service 
connection for the cause of the veteran's death and resulting 
DIC benefits, the effective date of the law associating 
herbicide exposure and Hodgkin's disease was not until 
February 3, 1994.  Therefore, since there was no appeal in 
the denial of the February 1988 claim, that decision became 
final.  

The next application for benefits on the appellant's behalf 
was in June 1996, when he indicated in his application that 
he had only recently become aware of VA benefits.  Since this 
is the first application for benefits since the effective 
date of the law associating herbicide exposure and Hodgkin's 
disease, the earliest effective date for DIC benefits should 
have been one year prior to the June 1996 claim, since the 
claim was reviewed at the request of the appellant more than 
one year after the effective date of the February 3, 1994 
liberalizing law.  Although entitlement did not arise until 
June 1995, one year prior to the appellant's June 1996 claim, 
the Board will not disturb the effective date of the claim 
already established by the RO.  Therefore, an effective date 
earlier than the date provided of March 1, 1988, cannot be 
established.  


ORDER

Entitlement to an effective date earlier than March 1, 1988, 
for the grant of service connection for the cause of the 
veteran's death and resulting DIC benefits, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

